Citation Nr: 1705558	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a disorder characterized by loose bowel movements.

2.  Entitlement to service connection for a disorder characterized by constipation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 8, 1990 to May 25, 1990 and from February 7, 2003 to May 12, 2004 and from April 11, 2005 to October 10, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was remanded in August 2015 and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above this claim was remanded in August 2015.  At that time the Board remanded the Veteran's claim for additional development to include the scheduling and provision of a VA examination assessing the Veteran for the medical conditions listed above with accompanying etiology opinions as required.  Although a review of the record reveals that such VA examinations were requested in August 2016, there is no record that the VA examination was scheduled.  Additionally, the October 2016 Supplemental Statement of the Case (SSOC) indicates both that a Disability Benefits Questionnaire was received on October 13, 2016, and alternatively, that the Veteran failed to appear for his scheduled VA examination.  However, no such documentation of the Veteran's failure to appear for his VA examination appears in the claims.  Instead, the claims file contains documentation of an October 2016 VA mental health appointment for which the Veteran had failed to appear, which is unrelated to the gastrointestinal VA examination requested in August 2016.  

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  However, as there is no documentation that the VA examination requested in August 2016 was scheduled, or that the Veteran failed to appear for this examination, remand of this claim is required to either associate documentation of the Veteran's failure to appear, or if such documentation is not available, to reschedule the Veteran for another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Associate any documentation of the scheduling of the VA gastrointestinal examination requested in August 2016, along with any documentation of the Veteran's failure to appear without good cause to include the cancelling of the requested VA examination with the claims file.  After such documentation is procured, please make a determination as to whether the Veteran failed to appear for the VA examination requested in August 2016 without good cause, and document that determination in the claims file.

2. If so such documentation of the scheduling of the VA gastrointestinal examination requested in August 2016 and the Veteran's failure to appear for a scheduled VA examination resulting from that request can be procured and associated with the claims file, or the AOJ has made an initial determination that the Veteran had good cause for his failure to appear for that requested VA examination, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of a disability characterized by constipation and loose bowels movements and any continuity of symptoms since that time.  

The VA examiner should identify any gastrointestinal disabilities.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disorder identified (to include any disorder characterized by loose bowel movements and/or constipation) was incurred in or aggravated by his active duty.

In providing an opinion, the VA examiner should comment on the October 2, 2007 VA memo from Dr. N. T. A.

The examiner should not rely on the August 29, 2012, VA examination as it has been determined by the Board to have potentially been affected by a remark accompanying the AOJ's examination request.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for disabilities characterized by constipation and/or loose bowel movements.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

